Citation Nr: 0400915	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
eye scotoma and vision loss.

2.  Entitlement to service connection for the residuals of a 
shell fragment wound to the forehead.

3.  Entitlement to service connection for the residuals of a 
shell fragment wound to the right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from September 1949 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

The Board acknowledges that when the RO certified the claims 
for appeal in August 2002, it did so in terms of whether new 
and material evidence had been received to reopen claims of 
entitlement to service connection for left eye scotoma and 
vision loss, and for the residuals of shell fragment wounds 
to the forehead and right hand.  On closer examination, 
however, the Board observes that when the veteran applied to 
reopen his claim for left eye scotoma and vision loss in 
June 1996, he also claimed entitlement to service connection 
for the residuals of shell fragment wounds to the forehead 
and right hand, newly-raised claims.  The veteran timely 
perfected an appeal to the RO's denial of all three issues, 
but, after issuance of a supplemental statement of the case 
in January 1997, the RO did not certify the veteran's claims 
for appeal to the Board.  Rather, in response to the 
veteran's October 2000 inquiry, the RO readjudicated all 
issues in terms of whether new and material evidence had been 
received.  Based upon the procedural history as detailed 
above, the Board has recharacterized the issues on appeal as 
set out on the first page of this decision.
Herein below the Board decides the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for left eye scotoma and 
vision loss.  The Board has determined, however, that 
additional evidential development is needed with respect to 
the claims of entitlement to service connection for the 
residuals of a shell fragment wound to the forehead and to 
the right hand.  Accordingly, these two issues will be 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  To the extent required by law, for the issue of whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for left eye scotoma and 
vision loss, the RO has complied with the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).

2.  In a final February 1974 decision the Board denied 
service connection for left eye scotoma and vision loss.

3.  Evidence associated with the claims folder since the 
Board's February 1974 decision is either cumulative or 
redundant of evidence previously of record, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for left eye scotoma and vision loss.


CONCLUSIONS OF LAW

1.  The February 1974 Board decision that denied the claim of 
entitlement to service connection for left eye scotoma and 
vision loss is final.  38 U.S.C.A. §§ 7103, 7104(a) 
(West 2002); 38 C.F.R. § 20.1100 (2003) [38 U.S.C. § 4004(b) 
(1970); 38 C.F.R. § 19.104 (1973)].

2.  Evidence associated with the claims folder since the 
February 1974 Board decision is new, but not material, and so 
the requirements to reopen the claim for entitlement to 
service connection for left eye scotoma and vision loss have 
not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the purpose of evaluating the veteran's appeal to reopen 
his claim of entitlement to service connection for left eye 
scotoma and vision loss, the Board is satisfied that the RO 
has met any required duties under the VCAA, Pub. L. No. 106-
475 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  

VA's duties under the VCAA with respect to a veteran's 
request to reopen a previously denied claim based upon the 
receipt of new and material evidence are more limited than an 
original request for VA benefits.  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  In the instant case, however, the Board finds that 
all potentially applicable provisions of the VCAA have been 
met nonetheless.  The Board finds that VA has met its duties 
to notify in this case.  The veteran was provided adequate 
notice as to the evidence necessary to substantiate this 
claim, as well as to the applicable laws and regulations, as 
indicated in the September 1996 and April 2002 rating 
decisions, the October 1996 and July 2002 statements of the 
case, the January 1997 supplemental statement of the case, 
and in letters from the RO.  The RO also attempted to inform 
the veteran of which evidence he was to provide to VA and 
which evidence the RO would attempt to obtain on his behalf, 
as noted in correspondence dated in February 2002.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the Board finds that the RO met its duty to assist 
by making satisfactory efforts to ensure that relevant 
evidence was associated with the claims file, noting that it 
contains recent private treatment records, as well as 
additional documentation submitted by the veteran and his 
representative.  The veteran was also given the opportunity 
to testify at a hearing on appeal, which was held in November 
1996.  That hearing transcript has been associated with the 
claims folder.  The Board acknowledges that the veteran did 
not receive a more current VA examination, but also 
emphasizes any duty to provide the veteran with a medical 
examination would attach only after evidence sufficient to 
reopen the claim has been received. 

Finally, with regard to review of this claim, the Board 
observes that there has been a regulatory change regarding 
VA's definition of what constitutes "new and material 
evidence."  This change applies prospectively to all 
requests to reopen that are made on or after August 29, 2001.  
See Fed. Reg. 45,620-30 (Aug. 29, 2001) [now codified at 
38 C.F.R. § 3.156(a) (2003)].  Because the record indicates 
that the veteran filed his request to reopen his claim prior 
to this date, in June 1996, this regulatory change is not 
applicable here.  Accordingly, the former requirements for 
the analysis of a request to reopen a claim based upon the 
receipt of new and material evidence will be utilized herein.

The veteran is already service connected for the residuals of 
a laceration of the left bulbar conjunctiva and eyelid, 
assigned a noncompensable rating effective from December 30, 
1952.  The veteran has previously argued that the additional 
left eye disabilities of scotoma and vision loss were either 
also incurred at the time of the injury for which he is 
currently service-connected, or that these disabilities are 
the secondary result of that original injury.

The veteran's claim for service connection for left eye 
scotoma and vision loss was last reviewed in a February 1974 
Board decision.  The evidence under consideration at the time 
consisted of the veteran's service medical records, 
statements by the veteran and his representative, and private 
and VA medical records, including several VA-requested 
opinions negating a relationship between the veteran's 
original combat/service injury (a left eye laceration) and 
currently diagnosed additional left eye disorders of scotoma 
and vision loss.  The record also contained a November 1972 
report from D.A.R., M.D., opining that the veteran's current 
scotoma and vision loss would be in keeping with a history of 
injury to the left eye.  Based upon the relative weight and 
credibility of the evidence, the Board denied service 
connection on both a direct and secondary basis.  As the 
veteran did not appeal the Board's decision, it became final 
thereafter.  See 38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 
38 C.F.R. § 20.1100 (2003) [38 U.S.C. § 4004(b) (1970); 
38 C.F.R. § 19.104 (1973)].

In June 1996, the veteran requested that his claim be 
reopened.  In a September 1996 rating decision, the RO 
declined to reopen the claim, stating in part that the 
veteran had submitted new, but not material evidence.  

In support of his request to reopen, the veteran has 
submitted pertinent evidence including the following: (1) 
private eye examination reports and records from D.A.R., 
M.D., documenting current visual acuity and eye disorders 
(including the scotoma and vision loss), dated from February 
1992 to June 2001, stating that current clinical findings are 
similar to those found on his previous examinations of the 
veteran, and noting the veteran's history of a 1950 left eye 
injury from an exploding shell; (2) an August 1980 statement 
from the veteran's brother, averring that it is logical that 
the veteran's current eye problems all relate to his service 
eye injury; (3) copies of notices of employment performance 
awards received by the veteran in the late 1970's and early 
1980's; (4) testimony at a November 1996 hearing held at the 
RO, reiterating past arguments and reviewing both old and new 
medical evidence concerning his claim; and (5) a June 2002 
statement from D.J.G., M.D., noting that the veteran is 
currently under his care, and noting that he is doing 
everything possible to preserve right eye vision in light of 
the limited left eye vision.

The Board finds that the additional evidence submitted by the 
veteran in support of his request to reopen this claim, is 
new, but not material.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  This evidence is new, as it was not 
available at the time of the February 1974 Board decision on 
this claim.  The Board, however, is not of the opinion that 
any of this newly received evidence is material to the 
veteran's claim.  

First, at the time of the February 1974 Board decision, the 
Board determined that the credible medical evidence against a 
relationship between the veteran's left eye scotoma/vision 
loss and his original combat/service injury (several VA and 
VA-requested specialist opinions) outweighed the evidence in 
support of such a relationship (the November 1972 statement 
from D.A.R., M.D.), and so the veteran's claim did not 
warrant service connection.  The Board considered and 
accepted the fact of an in-service injury to the veteran's 
eye and of the existence of current eye disability.  The new 
medical evidence from D.A.R., M.D., merely reiterates the 
state of current left eye disabilities and the veteran's 
service history, and is thus duplicative of the evidence 
already of record from this physician.  The new medical 
evidence from D.J.G., M.D., is just further documentation of 
current disability, which was previously conceded and is not 
at issue in this case.  As such, these medical records are 
not material.

The Board next notes that the veteran's new hearing 
testimony, as well as the lay statement from his brother, is 
redundant of the previous evidence and statements of record.  
In any case, these individuals are not shown to have the 
requisite degree of medical knowledge so as to render them 
competent to speak to the causation question.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In Hickson v. West, 11 
Vet App (1998), the Court held that lay assertions of medical 
causation cannot suffice as new and material evidence to 
reopen a claim.

Lastly, the veteran's employment performance record is simply 
not relevant to the claim, which turns on the relationship 
between current left eye disabilities and service, and not on 
employment performance.  

The Board therefore holds that the newly-received evidence is 
only cumulative and/or redundant of evidence previously of 
record, and therefore is not so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  As such, the Board will not reopen the claim for 
review on its merits.  38 U.S.C.A. § 5108.


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for left eye scotoma and vision loss is denied.



REMAND

The Board notes that the veteran participated in combat 
operations during active service, and observes that he also 
received a Purple Heart commendation for a left eye 
laceration, the result of a shell fragment wound.  He argues 
that he received additional injuries, to his forehead and 
hand, also from shrapnel.  As a combat veteran he is entitled 
to consideration of these claims under the provisions of 
38 U.S.C.A. § 1154(b) (West 2002).  There is in this case, 
however, insufficient medical evidence regarding the current 
existence, nature and etiology of the veteran's claimed 
combat-related injuries.  Thus, consistent with consideration 
of the requirements of the VCAA, the Board finds that it is 
appropriate for the veteran to undergo relevant VA 
examinations at this time.

Accordingly, the claims are REMANDED for the following:

1.  The veteran should be afforded 
appropriate VA examinations to ascertain 
the nature and etiology of claimed 
residuals of shell fragment wounds to the 
forehead and right hand.  The claims file 
and a copy of this remand should be made 
available to the examining physician(s).  
The examiner(s) are requested to identify 
all existing forehead and right hand 
pathology, to include any evident 
scarring, and to provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent likelihood or 
greater) that any currently diagnosed 
disability is consistent with the 
veteran's account of having incurred 
shell fragment wounds to the right hand 
and forehead during active service.  The 
rationale for all resulting opinions 
should be provided.

2.  When the development requested above 
has been completed, the claims should 
again be reviewed on the basis of the 
additional evidence, including 
consideration of the applicability of 
38 U.S.C.A. § 1154(b).  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of these claims, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran, however, until he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (the 
Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



